Citation Nr: 0718600	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-08 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a cardiac condition 
claimed as secondary to the service-connected disabilities of 
post-traumatic stress disorder (PTSD) and/or amputation of 
the left leg below the knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied service connection for a 
cardiac condition claimed as secondary to either PTSD or 
amputation of the left leg below the knee. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date.

Further, in a letter dated in November 2003, a private 
cardiologist stated that he had been treating the veteran's 
"cardiac problems" for a number of years.  He offered a 
positive opinion that the veteran's emotional stress and 
physical stress of wearing a heavy prosthesis contributed to 
his underlying cardiac disease.  However, it does not appear 
that the medical records from this physician are of record.  
Therefore, the RO should attempt to obtain the records from 
the November 2003 private cardiologist.

The veteran reported receiving treatment for his service-
connected left leg from the Newington, Connecticut VA Medical 
Center (VAMC) from 1999 to 2003.  He indicated that he was 
given a lighter prosthesis and was treated for emotional 
stress and physical discomfort.  He also alleged treatment at 
the Norwich, Connecticut Vet Center in 1999.  In any event, 
the Board has reviewed the claims file and notes gaps in the 
VA medical evidence.  Additional records, if any, are in the 
constructive possession of VA and must therefore be located 
and associated with the veteran's claims file.

The Board notes that in August 1994, the veteran was awarded 
Social Security Administration (SSA) disability benefits for 
a heart disability.  However, the veteran's SSA medical 
records do not appear in the claims file.  Given that the 
veteran seeks service connection for a heart condition, the 
Board finds that the SSA records may be potentially relevant.  
As such, the records associated with the veteran's SSA claim, 
if available, should be obtained to assist in substantiating 
his present claim.

After the above development has been completed, the RO should 
obtain a nexus opinion regarding the veteran's claim that his 
hypertensive heart disease is related to his service-
connected PTSD and/or left leg amputation.  In this regard, 
the Board notes that the veteran underwent VA examination in 
January 2005; however, the claims file was not reviewed by 
the examiner.  Therefore, it is averred that this examination 
report is not adequate for rating purposes.  

Finally, prior to certification of the veteran's appeal to 
the Board, the RO received a package of medical literature, 
newspaper articles, and other documents pertaining to 
relationships between hypertension and psychiatric disorders 
in veterans.  Given the veteran's claim that his hypertensive 
heart disease is related to his service-connected psychiatric 
disability, these documents are potentially relevant to his 
appeal.  It does not appear that the veteran waived RO 
consideration of this evidence, and there is no subsequent 
supplemental statement of the case.   Therefore, the RO 
should review the statement and issue an SSOC that includes 
the newly submitted evidence.  38 C.F.R. § 20.1304(c) (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A.§ 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for his 
hypertensive heart disorder from 1973 to 
the present.  Specifically, the RO should 
request additional information regarding 
the 1973 myocardial infarction for which 
the veteran received treatment at 
Hartford Hospital, as well as, clinical 
records from Dr. F.  Records from the VA 
Newington medical facility as well as 
records from the Norwich Vet Center are 
to be obtained.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's August 1994 
award as well as the medical records 
relied upon concerning that award.

4.  After the above-requested development 
is accomplished, the veteran is to be 
afforded a VA cardiovascular examination, 
to be performed by a cardiologist.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the cardiologist.  If a 
cardiologist is not available through the 
VA medical facility, a fee-basis 
examination is to be provided the 
veteran.  Bases on a review of the claims 
folder and an evaluation of the veteran, 
the physician is requested to provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
any cardiovascular disease is caused by, 
or made worse by, service-connected PTSD 
and/or left leg amputation below the 
knee.  Adequate reasons and bases must be 
provided for the stated opinion.  The RO 
should ensure that the examination report 
complies with this remand and the 
questions presented in the RO's 
examination request, especially with 
respect to the instructions to provide 
medical opinions.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  The RO should then review the 
veteran's claim, taking into 
consideration any newly submitted 
evidence since January 2005, the date of 
the most recent Statement of the Case.  
The RO should adjudicate the merits of 
the claim based on all the evidence of 
record and all governing legal authority, 
including the VCAA of 2000 and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  The case must then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



